Citation Nr: 1800499	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  12-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased, compensable disability evaluation for genital warts.

2.  Entitlement to an increased disability evaluation for degenerative joint disease of the right knee, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

4.  Entitlement to an increased disability evaluation for right lower extremity radiculopathy, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for left lower extremity radiculopathy, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for right knee laxity, currently rated as 10 percent disabling

7.  Entitlement to an increased, compensable disability evaluation for fracture of the right fifth finger. 

8.  Whether new and material evidence has been received to reopen the claim of service connection for a small finger fracture of the left hand.

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for a right foot disorder, including as secondary to service-connected right knee disabilities.

11.  Entitlement to service connection for a bilateral leg rash.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1979 to January 1983.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, August 2010, May 2012, and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Decision Review Officer at a March 2011 hearing at the RO, and at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of each hearing has been associated with the  record.  

The issues of entitlement to increased disability evaluations for genital warts, degenerative joint disease of the right knee, degenerative disc disease of the lumbar spine, radiculopathy of the lower extremities, right knee laxity, and fracture of the right fifth finger, as well as the issues of entitlement to service connection for a right foot disorder and leg rash, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the application to reopen the previously denied claim of entitlement to service connection for a fracture of the small finger of the left hand is requested.

2.  A left knee disorder is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the application to reopen the previously denied claim of entitlement to service connection for a fracture of the small finger of the left hand, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  A left knee disorder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in testimony provided before the undersigned on September 7, 2017,  has withdrawn the appeal of the application to reopen the previously denied claim of entitlement to service connection for a fracture of the small finger of the left hand.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and this claim is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board observes that the undersigned VLJ, who conducted the Veteran's December 2016 hearing, explained the concept of a claim for service connection, as well as explained the evaluation process.  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, on the issue of whether the Veteran's left knee disorder is directly related to service, the evidence is in equipoise.  The Board finds that the evidence of record demonstrates that service connection is warranted for degenerative arthritis of the left knee.  The Board acknowledges that the Veteran's service treatment records do not reflect that the Veteran had a left knee injury in service.  However, the Board notes that the Veteran's treating physician at the VA and the July 2017 VA examiner indicated that it was probable, based on the nature of the Veteran's service-connected right knee degenerative joint disease and laxity and the nature of the injury in service, that the Veteran likely injured his left knee at the same time.  The Veteran's treating physician at the VA, in an October 2017 statement, indicated that the Veteran's current degenerative arthritis of the left knee was the result of an injury during service.    The Board observes that arthritis is a system process and there is no intercurrent cause to which the Veteran's arthritis of the left knee can be attributed.  Thus, it is reasonable to find that there is a contralateral risk of pain and arthritis of the knees.  

For the foregoing reasons, the Board finds that entitlement to service connection for degenerative arthritis of the left knee is warranted.  38 C.F.R. §§ 3.303, 3.310 (2016). 



ORDER

The appeal of the application to reopen the previously denied claim of entitlement to service connection for a fracture of the small finger of the left hand is dismissed.

Entitlement to service connection for a left knee disorder is granted.


REMAND

As a preliminary matter, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran did not formally file a claim of entitlement to a TDIU.  However, in his testimony at the February 2017 hearing before the undersigned, the Veteran indicated that his service-connected disabilities preclude him from obtaining or maintaining gainful employment; additionally, he submitted a September 2016 statement from a treating provider indicating that his service-connected and nonservice-connected disabilities impair the Veteran.  Therefore, a TDIU claim is raised by the record in this case.  On remand, the TDIU claim must be developed and adjudicated.  

The Board acknowledges that the Veteran was afforded a VA examination in September 2012 and January 2013, in connection with his claims for increased disability ratings for his service-connected genital warts and radiculopathy of the lower extremities.  However, the Veteran asserts that the symptoms of his service-connected genital warts and radiculopathy of the lower extremities are more severe than presently evaluated.  The Board observes that Veteran testified at his September 2017 hearing before the undersigned that his symptoms have worsened since his most recent VA examinations.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected genital warts and radiculopathy of the lower extremities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board also acknowledges that the Veteran was afforded VA examinations in July 2017, in connection with his claims for increased disability ratings for his service-connected degenerative joint disease of the right knee, degenerative disc disease of the lumbar spine, right knee laxity, and fracture of the right fifth finger.  Nevertheless, these VA examinations are inadequate.  Despite performing an in-person examination, the VA examiners did not provide sufficient information to evaluate the current severity of the Veteran's service-connected degenerative joint disease of the right knee, degenerative disc disease of the lumbar spine, right knee laxity, and fracture of the right fifth finger, on appeal.   The Board observes that none of the VA examiners reviewed the Veteran's claims file, including his treatment records and relevant medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, new VA examinations should be scheduled to accurately evaluate the current severity of the Veteran's service-connected degenerative joint disease of the right knee, degenerative disc disease of the lumbar spine, right knee laxity, and fracture of the right fifth finger.  

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, July 2017 VA examination reports reveal that range of motion testing for the right leg/ knee, lumbar spine, and right fifth finger/right hand in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's right leg/ knee, lumbar spine, and right fifth finger/right hand.

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected right leg/ knee, lumbar spine, and right fifth finger, on appeal.  

The Veteran also asserts that he has a right foot disorder and leg rash related to his service.  According to the Veteran's testimony before the undersigned, he injured his right foot in service, at the same time he injured his knees.  The Board observes that the Veteran has been provided with VA examinations; however, the January 2013 VA examiner found that the Veteran's symptoms were attributable to his right ankle, but did not provide a diagnosis or etiology opinion.  The more recent, July 2017 VA examination report found that the Veteran did not have a current right foot disorder.  Moreover, as to the Veteran's leg rash, the Veteran asserts that his leg rash is related to his treatment in service for tinea cruris and/or eczema; in the alternative, the Veteran asserts that his rash represents a worsening of his service-connected genital warts and/or is due to or the result of his service-connected genital warts.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claims for service connection of a right foot disorder and a leg rash.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any remaining, available VA treatment should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter which advises him of the criteria needed to substantiate a claim for a TDIU.  Conduct any additional necessary development for the Veteran's claim of entitlement to a TDIU.  

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period on appeal.

3.  Schedule the Veteran for a VA neurological examination to ascertain the current severity and manifestations of his service-connected radiculopathy of the right and left lower extremities.  The VA examiner is requested to identify all symptoms of the Veteran's radiculopathy of the right and left lower extremities.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for a VA skin and/or genitourinary examination to ascertain the current severity and manifestations of his service-connected genital warts.  The VA examiner is requested to identify all symptoms of the Veteran's genital warts.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner should provide a complete rationale for any opinions provided.

5.  The RO should schedule the Veteran for a VA knee and/or leg examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right knee and laxity of the right knee.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative joint disease of the right knee and laxity of the right knee on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right knee in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

6.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative disc disease of the lumbar spine on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

7.  The RO should schedule the Veteran for a VA finger and hand examination to ascertain the current severity and manifestations of the Veteran's service-connected fracture of the right fifth finger.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected fracture of the right fifth finger on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right hand and fingers in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

8.  The Veteran should be afforded a VA foot examination to determine the nature and etiology of any right foot and/or ankle disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current right foot and/or ankle disorder(s) and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right foot and/or ankle disorder is related to any event, illness, or injury during service.  

If the Veteran's identified right foot and/or ankle disorder  are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified right foot and/or ankle disorder is proximately due to or the result of the service-connected degenerative joint disease of the right knee and laxity of the right knee, including whether any increase in severity of the identified right foot and/or ankle disorder is due to or the result of the service-connected right knee disabilities.
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

9.  The Veteran should be afforded a VA skin examination to determine the nature and etiology of any skin disorder of the legs that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin rash of the legs and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified skin disorder of the legs is related to any event, illness, or injury during service.  

If the Veteran's identified skin disorder of the legs is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified skin disorder of the legs is proximately due to or the result of the service-connected genital warts, including whether any increase in severity of the identified skin disorder of the legs is due to or the result of the service-connected genital warts.
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

10.  A VA examiner should provide an opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

11.  After completing all indicated development, the RO should readjudicate the claims for increased disability ratings, service connection, and TDIU in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


